Citation Nr: 0802688	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to December 27, 1991 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for PTSD and assigned 
a 30 percent rating, effective from December 27, 1991.  The 
veteran disagreed with the effective date for the grant of 
service connection and the initial rating assigned.  

This case has a long procedural history that is pertinent to 
the current claim on appeal.  Historically, the veteran filed 
his original claim of service connection for a nervous 
disorder in September 1982.  That claim was denied by rating 
decision in April 1983.  The veteran did not appeal that 
determination.  

On December 27, 1991, the RO received the veteran's claim of 
service connection for PTSD.  A May 1992 rating decision 
denied the veteran's claim and the veteran appealed that 
determination.  A hearing was held before a Member of the 
Board in June 1993 and the case was subsequently remanded in 
August 1993.  Another Board hearing was held in December 
1997, and the veteran's claim was denied by Board decision 
dated March 1998.  The veteran appealed that determination to 
the Court of Appeals for Veterans Claims (CAVC).  The CAVC in 
turn, issued a June 2000 Order vacating the Board's March 
1998 decision and remanded the matter back to the Board.  In 
a July 2001 decision, the Board granted service connection 
for PTSD.  

The issue presently before the Board comes on appeal from a 
January 2002 rating decision which effectuated the July 2001 
Board decision and assigned a schedular evaluation of 30 
percent effective from December 27, 1991.  The veteran 
disagreed with both the effective date of the grant of 
service connection, and the assignment of a 30 percent 
rating.  In an October 2003 rating decision, the RO increased 
the initial rating to 50 percent disabling for PTSD effective 
from December 27, 1991, to February 11, 2002, and to 100 
percent disabling thereafter.  The appeal continued.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in December 2004.  A transcript of his 
testimony is associated with the claims file.

In an April 2005 decision, the Board granted entitlement to 
an effective date of December 27, 1991 for the assignment of 
a 100 percent schedular evaluation, finding that entitlement 
to an initial 100 percent rating was warranted, effective 
from the effective date of service connection.  This award 
represents a full grant of benefits on appeal with regard to 
the increased rating claim, and as such, the issue is no 
longer in appellate status or before the Board.  The April 
2005 decision also denied entitlement to an effective date 
prior to December 27, 1991 for the grant of service 
connection for PTSD, and that portion of the appeal 
continued, as the veteran once again appealed to the CAVC.  

In September 2007, the appellant and the VA Secretary 
(parties) filed a Joint Motion to vacate and remand that 
portion of the April 2005 Board decision that denied 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The Court granted the motion by 
Order dated October 2007.  The case has been returned to the 
Board for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the veteran's September 1982 claim for 
service connection for an emotional and nervous disorder in 
an April 1983 rating decision.  The veteran did not initiate 
an appeal upon notice of the denial and that decision is now 
final.

2.  The veteran did not have a diagnosis of PTSD at the time 
of the April 1983 decision.

3.  No service department records that were subsequently 
added to the claims file after the April 1983 decision 
provide an evidentiary basis on which to grant service 
connection for a nervous disorder in 1983, or otherwise 
change the outcome of the April 1983 rating decision.

4.  The RO received the veteran's claim for service 
connection for PTSD on December 27, 1991; the RO correctly 
adjudicated this claim as a new claim of service connection, 
and not a claim to reopen a previously denied claim of 
service connection for a nervous disorder.  

5.  The first diagnosis of PTSD of record was in 1992.

6.  By a July 2001 Board decision, the veteran was granted 
service connection for PTSD based on corroboration of the 
veteran's stressors and a diagnosis of PTSD based on the 
veteran's corroborated stressors.

7.  In a January 2002 rating decision, the RO implemented the 
July 2001 Board decision and assigned an effective date of 
December 27, 1991, the date on which the RO received the 
veteran's claim of service connection for PTSD; entitlement 
to service connection for PTSD did not arise prior to 
December 27, 1991.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
December 27, 1991 for the grant of service connection for 
PTSD, have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 3.156, 20.1103 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant notice by letter dated in 
February 2004.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

This notice was provided after the intial claim of service 
connection was granted, specifically because the veteran 
disagreed with the downstream issues of effective date and 
initial rating.  Although the notice was not provided prior 
to the initial grant of service connection, the initial claim 
was allowed, so there is no prejudice to the veteran with 
regard to the timing of the notice as it pertains to the 
claim for service connection.  Moreover, the notice that was 
provided to the veteran specifically addressed the veteran's 
downstream issues of effective date and initial rating.  In 
other words, the notification specifically advised the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  Here, 
the veteran challenged the initial evaluation assigned 
following the grant of service connection as well as the 
effective date for the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. At 
490-91.  That notwithstanding, the notice that was provided 
in this case was legally sufficient, and satisfies VA's duty 
to notify in this case.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


II.  Effective Date of Service Connection

The veteran seeks an earlier effective date for the grant of 
service connection for PTSD.  As noted above, service 
connection for a nervous disorder was denied by rating 
decision dated April 1983 and the veteran did not appeal that 
determination.  The April 1983 decision became final.  The 
veteran subsequently filed a claim of service connection for 
PTSD which was received at the RO on December 27, 1991.  

The veteran now asserts (1) that his December 1991 claim of 
service connection for PTSD should have been considered a 
claim to reopen a previously denied claim of service 
connection for a nervous disorder, based on the submission of 
new and material evidence; and (2) that a service department 
record, that was not associated with the claims file until 
after the April 1983 decision became final, provides a basis 
on which to grant an earlier effective date (back to 
September 1982-date of claim for service connection for a 
nervous disorder) for the grant of service connection for 
PTSD, pursuant to 38 C.F.R. § 3.156 and 3.400.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, then VA will reconsider the claim.  Such records 
include service records that are related to a claimed in-
service event.  38 C.F.R. § 3.156(c)(1)(i).  An award made 
based all or in part on the records identified by 38 C.F.R. 
§ 3.156(c)(1) is effective on the date entitlement arose or 
the date VA received the previously denied claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(3).  

Stated differently, when new and material evidence to reopen 
a claim consists of service department records, the effective 
date assigned shall "agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service."  38 C.F.R. § 
3.400(q)(2).  That is, the claim is considered a true 
"reopening" of the original claim and a review of the former 
disposition in light of the service department reports which 
were considered to have been lost or mislaid, and the award 
of benefits is made retroactive to the date of the original 
claim.  Spencer v. Brown, 4 Vet. App. 283, 293 (1993).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.

Any communication or action indicating an intent to apply for 
VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

In this case, the RO assigned an effective date of December 
27, 1991 for the grant of service connection for PTSD because 
that was the date on which the RO received the claim of 
service connection for PTSD.  There is no prior communication 
from the veteran or his representative indicating his intent 
to seek service-connected disability benefits for PTSD, and 
the record does not show a diagnosis of PTSD until 1992.  38 
C.F.R. §§ 3.1(p), 3.155(a).  Therefore, the date of claim is 
the proper effective date unless the record reveals some 
basis for an earlier award.  38 C.F.R. § 3.400(b)(2).

The veteran argues that he is entitled to an effective date 
from September 1982, when he submitted his original claim for 
service connection for an emotional and nervous disorder.  He 
asserts that evidence from that time shows that he had PTSD 
since his time in service.  Additionally, the veteran argues 
that his symptoms associated with the service-connected PTSD 
are the same symptoms that were evaluated during service, and 
since service.  Finally, the veteran maintains that the 
December 1991 claim should have been considered a claim to 
reopen.  

In an April 1983 rating decision, the RO denied service 
connection for acute psychotic reaction and depression.  The 
RO notified the veteran of the denial by letter sent to the 
veteran's address of record.  There was no indication that 
the letter was returned as undeliverable or that the letter 
was not delivered or otherwise not received by the veteran.  
The veteran did not initiate an appeal of the decision.  
Therefore, the April 1983 rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.302.

It is undisputed that the veteran did not appeal the April 
1983 rating decision that denied service connection for acute 
psychotic/conversion reaction and a personality disorder, and 
that this decision became final.  Thus, the first question 
that must be addressed is whether the veteran's December 27, 
1991, claim of service connection for PTSD is a new claim, or 
whether it is a claim to reopen a previously denied claim of 
service connection for a nervous disorder.  This 
determination is critical to the instant case because if the 
latter is found, then the Board must consider 38 C.F.R. 
§§  3.156(c)(1) and 3.400(q), which provide that at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, then VA 
will reconsider the claim; and, if appropriate, may assign an 
effective date for service connection based on the date of 
the previously filed claim.  Such records include service 
records that are related to a claimed in-service event.  
38 C.F.R. § 3.156(c)(1)(i).  An award made based all or in 
part on the records identified by 38 C.F.R. § 3.156(c)(1) is 
effective on the date entitlement arose or the date VA 
received the previously denied claim, whichever is later, or 
such other date as may be authorized by the provisions of 
this part applicable to the previously decided claim.  
38 C.F.R. § 3.156(c)(3).  

At a January 1993 personal hearing before a hearing officer 
at the RO, the veteran submitted an undated service personnel 
record which indicates that the veteran "accompanied the 
Security Platoon on many of the Sweep and Ambush type patrols 
that were conducted in the Area of Responsibility of Advisory 
Team 95."  The veteran intended this evidence, which was not 
associated with the claims file at the time the April 1983 
rating decision was issued, to corroborate his stressors in 
support of his claim for PTSD. 

This evidence, submitted to corroborate the veteran's account 
of an in-service combat stressor to support his claim for 
service connection for PTSD was not submitted with the intent 
of serving to reopen the earlier, September 1982, claim, 
because the prior denial was not of service connection for 
PTSD, but for service connection for acute psychotic reaction 
and depression.  Importantly, that service record, even if it 
had been associated with the claims file at the time the 
original 1982 claim was pending, would not have served to 
support the claim, because the claim was for a nervous 
disorder, not PTSD.  That service record notes only that the 
veteran was exposed to a stressful situation.  It does not 
reveal anything about the veteran's mental condition during 
service.  In fact, there is no claim for service connection 
for PTSD until December 27, 1991, and no evidence of record 
showing a diagnosis of PTSD until February 1992.  A claim 
based on the diagnosis of a new mental disorder states a new 
claim when the new disorder had not been diagnosed and 
considered at the time of the prior final denial.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The veteran essentially argues that the RO should have 
granted service connection for PTSD, notwithstanding the 
absence of a diagnosis of PTSD, because the medical evidence 
of record shows that the veteran has psychiatric symptoms 
which were manifestations of PTSD.  This argument is 
tantamount to no more than disagreement with how the facts 
were weighed or evaluated, which does not constitute a claim 
of clear and unmistakable error.  In a CUE claim, "[t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated."  Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).  Further, to the extent 
that the veteran alleges that VA violated its duty to assist 
by not considering his 1982 claim for service connection for 
a nervous disorder as including a claim for PTSD, the Board 
points out that failure to fulfill the duty to assist cannot 
be CUE.  Id. See also Cook v. Principi, 318 F.3d 1334, 1344 
(Fed. Cir. 2002) (alleged failure by the VA to fulfill its 
duty to assist in the evidentiary development of a claim does 
not support a claim of CUE).  The unappealed rating decision 
of April 1983 was consistent with the evidence of record and 
the law at the time that it was rendered.

Where a claim for service connection has been denied, and a 
current claim contains a different diagnosis, even one 
producing the same symptoms in the same anatomic system, a 
new decision on the merits is required.  Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  In Ephraim, the Court held 
that a claim based on the diagnosis of a new mental 
disorder...states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior [NOD].  
Regulations governing veteran's benefits recognize that 
"[t]he field of mental disorders represent the greatest 
possible variety of etiology, chronicity, and disabling 
effects, and requires differential consideration in these 
respects." (quoting 38 C.F.R. § 4.125 (1996)).  As such, the 
Federal Circuit determined that a veteran's claim for PTSD 
was separate and distinct from his earlier claim for 
depressive neurosis because the PTSD was a newly diagnosed 
disorder that had not been previously considered by VA.  Id.  

The veteran, in essence, argues that the Board misapplied the 
holding in Ephraim; however, it is clear that the facts in 
Ephraim are nearly identical to the facts in the instant 
case.  At the time of the RO's denial in April 1983, there 
was no diagnosis of PTSD.  Moreover, the April 1983 denial 
was based not based on the lack of a corroborated stressor, 
the very thing that the subsequently submitted service 
department record served to establish.  Thus, the submission 
of the service department record which ultimately served to 
support the veteran's stressor account has no bearing on the 
reasons for the prior final denial in 1983.  

The December 27, 1991 claim for service connection for PTSD 
is a new claim; not a claim to reopen a previously denied 
claim of service connection for a nervous disorder.  

The veteran argues that the Board failed to consider the 
holding in McGrath v. Grover, 14 Vet. App. 28 (2000) and did 
not make the necessary findings of fact with respect to when 
the veteran's PTSD was first manifested.  The facts of that 
case, however, are clearly distinguishable from the case 
before us.
First, in McGrath, the Board had found that the appellant had 
a pending and unadjudicated claim for a nervous condition 
which he had filed in 1972.  Here, the veteran has an 
adjudicated denial for a nervous disorder issued in 1983; 
which denial was not appealed and is now final.  There is no 
pending and unadjudicated claim in the case before us.

Second, in McGrath, the appellant had a medical opinion, 
dated in 1994, that he had been suffering from PTSD since 
1972.  Here, other than the veteran's assertions to a VA 
physician, there is no evidence of any diagnosis of or 
treatment for, any mental disorder, including PTSD, prior to 
1992, and there is no medical opinion that the veteran had 
been suffering from PTSD prior to that time.  There is no 
competent medical evidence that the veteran was suffering 
from PTSD or any other mental disorder in 1983 or, for that 
matter, at any time prior to 1992.

Even if the veteran's claim of service connection for PTSD 
were to be considered a claim to reopen a previously denied 
claim of service connection for a nervous disorder, there is 
no basis on which to assign an effective date prior to 
December 27, 1991, the date of receipt of the PTSD claim.  
Although the veteran argues that the undated service 
department record serves to establish a basis on which to 
assign an earlier effective date, by essentially vitiating 
the finality of the April 1983 decision, the fact remains 
that the aforementioned service department record goes only 
to the corroboration of a stressor and does not serve to 
establish a basis on which to grant service connection for a 
psychiatric disorder in 1983.  Thus, even if the document had 
been reviewed in conjunction with the prior claim, it would 
have no bearing on the outcome of that claim because 
corroboration of a stressor was not at issue and that 
particular service record did not contain, or even suggest, 
that the veteran was suffering from any mental disorder of 
any kind.  Accordingly, it does not, and can not serve to 
correct any claimed prior evidentiary defect.  

In the absence of any legal basis to grant service connection 
for PTSD at a date earlier than the date of submission of the 
claim, assignment of an effective date for service connection 
for PTSD earlier than December 27, 1991, is not warranted.


ORDER

An effective date prior to December 27, 1991 for the grant of 
service connection for PTSD is denied.  









____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


